Exhibit In re CROCHET & BOREL SERVICES, INC. Case No. 08-10290 (BLS) Debtor Reporting Period: July 1 through July 31 BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page. (Bank account numbers may be redacted to last four numbers.) Operating Payroll Tax Other # BALANCE PER BOOKS 107,180.08 BANK BALANCE 117,719.08 (+) DEPOSITS IN TRANSIT (ATTACH LIST) (-) OUTSTANDING CHECKS (ATTACH LIST): 10,539.00 OTHER (ATTACH EXPLANATION) ADJUSTED BANK BALANCE * 107,180.08 *"Adjusted Bank Balance" must equal "Balance per Books" DEPOSITS IN TRANSIT Date Amount Date Amount CHEKS OUTSTANDING Ck. # Amount Ck # Amount US Trustee 49054 6,500.00 Glast, Phillips & M 49055 4,039.00 10,539.00 OTHER
